DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 and February 10, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson, US 2017/0090562, in view of Eich, US 2019/0378164. 

Regarding Claim 1, Gustafsson teaches an information processing apparatus comprising:
-a position-of-interest estimation section (120) configured to estimate a position of interest and/or a direction of interest in which a user viewing image contents displayed by a display apparatus is potentially interested, the position of interest and the direction of interest being other than a position to which a line of sight of the user is directed (e.g., Eye-tracking device 120 detects eye saccades (patterns) and predicts where the user’s gaze ends up at the end of the saccade.  The final eye position in the saccade is considered a “position of interest” and the direction the person is looking at a “direction of interest.”  The last eye position in the saccade is different than the current position where the user’s line of sight is directed; par. 0151) and
-a display control section (130) configured to change content of the image contents to be displayed by the display apparatus according to a result of the estimation, the display control section highlighting, among a plurality of objects included in the image contents, an object determined according to the position of interest and/or the direction of interest (e.g., If a salient or important object of interest is predicted to lie in the location of the final gaze in the saccade, then processor 130 may update the object of interest to have a higher picture quality than the surrounding regions before the user’s gaze reaches it; par. 0153.  The limitation “highlighting” is interpreted as “differentiating.”  Thus, rendering a higher picture quality is considered “highlighting”).

Gustafsson does not teach a video displayed by a display apparatus.

However, Eich teaches the concept of a video being displayed on a virtual reality device (par. 0038).  In the combined invention, a user would view video contents displayed by the display apparatus of Gustafsson and the display control section would be a video display control section configured to be to change contents of the video do be displayed by the display apparatus.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Gustafsson with the above teachings of Eich.  Eich 

Regarding Claim 3, Gustafsson in view of Eich teaches the information processing apparatus according to claim 1.

Gustafsson further teaches wherein the display control section (130) causes the display apparatus to display an image in which a region determined according to the position to which the line of sight of the user is directed and the direction of interest is rendered at a higher resolution than a resolution of a region surrounding the region (e.g., If a salient or important object of interest is predicted to lie in the location of the final gaze in the saccade, then processor 130 may update the object of interest to have a higher picture quality than the surrounding regions before the user’s gaze reaches it; par. 0153).  In the combined invention, the processor 130 of Gustafsson would be a video display control section.  

The same rationale used to combine Gustafsson with Eich stated in claim 1 applies here and will not be repeated. 

Regarding Claim 4, Gustafsson in view of Eich teaches the information processing apparatus according to claim 1.

(130) causes the display apparatus to display an image in which a region determined according to the position of interest is rendered at a higher resolution than a resolution of a region surrounding the region (e.g., If a salient or important object of interest is predicted to lie in the location of the final gaze in the saccade, then processor 130 may update the object of interest to have a higher picture quality than the surrounding regions before the user’s gaze reaches it; par. 0153).  In the combined invention, the processor 130 of Gustafsson would be a video display control section.  

The same rationale used to combine Gustafsson with Eich stated in claim 1 applies here and will not be repeated. 

Regarding Claim 5, Gustafsson in view of Eich teaches the information processing apparatus according to claim 1.

Gustafsson further teaches wherein the image display control section causes the display apparatus to display an image in which a region determined according to the position to which the line of sight of the user is directed is rendered at a higher resolution than a resolution of a region surrounding the region (e.g., Object of interest has a higher resolution than the surrounding regions; par. 0152, 0158-0159), while preliminarily rendering, at a high resolution, a region determined according to the position of interest and, when the line of sight of the user is directed to the position of interest, generating an image to be displayed by the display apparatus using a (e.g., Based on the predictive algorithm, the next object of interest in the saccade, for example, may be rendered with a greater quality than surrounding areas before the user’s gaze reaches it.  This object is considered a “preliminarily rendered image”; par. 0153).  In the combined invention, the processor 130 of Gustafsson would be a video display control section.  

The same rationale used to combine Gustafsson with Eich stated in claim 1 applies here and will not be repeated. 

Regarding Claim 7, Gustafsson in view of Eich teaches the information processing apparatus according to claim 1.

Gustafsson further teaches wherein the display control section (130) causes the display apparatus to display contents in which a region determined according to the position of interest and/or the direction of interest is updated more frequently than a region surrounding the region (e.g., Using the predictive algorithm, salient regions or objects of interest may be updated with greater quality than the surrounding regions.  For example, if the same region is predicted to be the region of interest frequently, then that region will be updated more often than the surrounding regions; par. 0152).  In the combined invention, the processor 130 of Gustafsson would be a video display control section.  



Regarding Claim 8, Gustafsson teaches an information processing method comprising:
-a step of estimating, by a position of interest estimation section, estimating a position of interest and/or a direction of interest in which a user viewing an image displayed by a display apparatus is potentially interested, the position of interest and the direction of interest being other than a position to which a line of sight of the user is directed (e.g., Eye-tracking device 120 detects eye saccades (patterns) and predicts where the user’s gaze ends up at the end of the saccade.  The final eye position in the saccade is considered a “position of interest” and the direction the person is looking at a “direction of interest.”  The last eye position in the saccade is different than the current position where the user’s line of sight is directed; par. 0151); and
-a step of changing, by a display control section, changing content of the image to be displayed by the display apparatus according to a result of the estimating and highlighting, among a plurality of objects included in the image, an object determined according to the position of interest and/or the direction of interest (e.g., If a salient or important object of interest is predicted to lie in the location of the final gaze in the saccade, then processor 130 may update the object of interest to have a higher picture quality than the surrounding regions before the user’s gaze reaches it; par. 0153.  The limitation “highlighting” is interpreted as “differentiating.”  Thus, rendering a higher picture quality is considered “highlighting”).

Gustafsson does not teach a video displayed by a display apparatus.

However, Eich teaches the concept of a video being displayed on a virtual reality device (par. 0038).  In the combined invention, a user would view video contents displayed by the display apparatus of Gustafsson and the display control section would be a video display control section configured to be to change contents of the video do be displayed by the display apparatus.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Gustafsson with the above teachings of Eich. Eich suggests that displaying video contents is desirable to a user who wants to see videos on a virtual reality device. 

Regarding Claim 9, Gustafsson teaches a non-transitory, computer readable medium having a computer program stored thereon (e.g. Program code; par. 0028), which when executed by for causing a computer, causes the computer to perform an information processing method by carrying out actions, comprising:
-a step of estimating a position of interest and/or a direction of interest in which a user viewing an imge displayed by a display apparatus is potentially interested, the position of interest and the direction of interest being other than a position to which a line of sight (e.g., Eye-tracking device 120 detects eye saccades (patterns) and predicts where the user’s gaze ends up at the end of the saccade.  The final eye position in the saccade is considered a “position of interest” and the direction the person is looking at a “direction of interest.”  The last eye position in the saccade is different than the current position where the user’s line of sight is directed; par. 0151); and
-a step of changing content of the image to be displayed by the display apparatus according to a result of the estimating and highlighting, among a plurality of objects included in the image, an object determined according to the position of interest and/or the direction of interest (e.g., If a salient or important object of interest is predicted to lie in the location of the final gaze in the saccade, then processor 130 may update the object of interest to have a higher picture quality than the surrounding regions before the user’s gaze reaches it; par. 0153.  The limitation “highlighting” is interpreted as “differentiating.”  Thus, rendering a higher picture quality is considered “highlighting”).

Gustafsson does not teach a video displayed by a display apparatus.

However, Eich teaches the concept of a video being displayed on a virtual reality device (par. 0038).  In the combined invention, a user would view video contents displayed by the display apparatus of Gustafsson and the display control section would be a video display control section configured to be to change contents of the video do be displayed by the display apparatus.  The claim limitations would therefore be achieved. 
. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 6, Gustafsson in view of Eich teaches the information processing apparatus according to claim 5.

However, neither Gustafsson, Eich, nor the remaining prior art, either alone or in combination, teaches wherein the video display control section changes a size of the region to be rendered at a high resolution according to a distance between the position to which the line of sight of the user is directed and the position of interest.

        Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        July 2, 2021